In a proceeding pursuant to CFLR 5206 (e) to compel the sale of a homestead to satisfy three money judgments, Joyce A. Kwiecinski appeals, as limited by her brief, from so much of (1) an order of the Supreme Court, Nassau County (Sher, J.), dated March 4, 2010, as granted the petition and directed the sale of her homestead, and (2) an order of the same court dated June 22, 2010, as denied her motion to vacate the order dated March 4, 2010.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
The appellant failed to set forth any cognizable basis as to why the Supreme Court should have denied the petition pursuant to CPLR 5206 (e) or granted her motion to vacate the order which granted the petition.
Accordingly, the Supreme Court properly granted the petition and denied the motion to vacate the order dated March 4, 2010. Mastro, J.P., Rivera, Austin and Roman, JJ., concur. [Prior Case History: 2010 NY Slip Op 30497(U).]